DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-17, 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,230,826. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 2, claim 16 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
	As to claim 3, claim 16 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
As to claim 4, claim 16 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
	As to claim 5, claim 16 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
As to claim 6, claim 17 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
	As to claims 7, 12, claim 18 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
As to claims 8, 13, claim 19 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
	As to claims 9, 14, claim 20 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
	As to claim 10, claim 16 of U.S. Patent No. 10,230,826 recites all the claimed limitations.
As to claim 11, claims 16, 17 of U.S. Patent No. 10,230,826 recite all the claimed limitations.
	As to claim 15, claims 16, 1 of U.S. Patent No. 10,230,826 recite all the claimed limitations.
As to claim 16, claims 16, 1 of U.S. Patent No. 10,230,826 recite all the claimed limitations.
As to claim 17, claims 16, 1 of U.S. Patent No. 10,230,826 recite all the claimed limitations.

As to claims 22, 26, 30, claims 1-21 of U.S. Patent No. 10,230,826 fail to recite the mobile device is a smartphone.  The examiner, however, takes Official Notice that such a smartphone is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify claims 1-21 of U.S. Patent No. 10,230,826 as claimed, in order to provide more services to the users (such as entertainment services).
As to claims 23, 27, 31, claim 7 of U.S. Patent No. 10,230,826 recites the claimed limitations.
As to claims 24, 28, 32, claim 1 of U.S. Patent No. 10,230,826 recites the antenna is positioned in the housing, but fails to disclose that the antenna is partially in the first portion and partially in the second portion.  The examiner, however, takes Official Notice that positioning an antenna partially in a first portion and partially in a second portion of a mobile device is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify claim 1 of U.S. Patent No. 10,230,826 as claimed, in order to improve signal quality of signals transmitted and received at/from the antenna.
Claims 16, 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,848,603. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 16, claim 2 of U.S. Patent No. 10,848,603 recites all the claimed limitations.
As to claim 29, claim 5 of U.S. Patent No. 10,848,603 recites that all the claimed limitations.
As to claim 30, claims 1-22 of U.S. Patent No. 10,848,603 fail to recite the mobile device is a smartphone.  The examiner, however, takes Official Notice that such a smartphone is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one 
As to claim 31, claim 7 of U.S. Patent No. 10,848,603 recites the claimed limitations.
As to claim 32, claim 1 of U.S. Patent No. 10,848,603 recites the antenna is positioned in the housing, but fails to disclose that the antenna is partially in the first portion and partially in the second portion.  The examiner, however, takes Official Notice that positioning an antenna partially in a first portion and partially in a second portion of a mobile device is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify claim 1 of U.S. Patent No. 10,848,603 as claimed, in order to improve signal quality of signals transmitted and received at/from the antenna.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothkopf (US 9,504,170).
As to claim 16, Rothkopf discloses a mobile device (see figures 1, 4) comprising: a housing having a first portion 12A and a second portion 12B around an axis 18 of the housing to enable the mobile 
Regarding the newly-added claimed limitations “the electrically conductive connection configured to mitigate electromagnetic lossy mode resonance of the antenna”, Rothkopf discloses when the mobile device operates in the folded state, the first plate and the second plate are conductively coupled with each other via the first contacting structure.  According to the present specification of the instant application, when the first plate and the second plate are conductively coupled with each other via the first contacting structure it will substantially protect the antenna from potential electromagnetic lossy mode resonance (see the specification of the instant application, specification, paragraph [0055]).  Therefore, Rothkopf inherently discloses the claimed limitations with the broadest reasonable interpretation.
As to claim 29, Rothkopf discloses the display 14 substantially covers the first portion and the second portion (see at least figure 1; column 4 lines 17-21). 
As to claim 30, Rothkopf discloses mobile device is a smartphone (see column 3 lines 52-62).
As to claim 31, Rothkopf discloses the display 14 is physically visible from outside of the mobile device when the mobile device is in the folded state (see at least figures 4, 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf.
As to claim 32, Rothkopf discloses the antenna is positioned in the housing 10 (see column 4 lines 7-11), but fails to disclose the antenna is partially in the first portion and partially in the second portion.  The examiner, however, takes Official Notice that positioning an antenna partially in a first portion and partially in a second portion of a mobile device is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art .
Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive. 
Regarding independent claim 16, applicant asserts that Rothkopf does not disclose the claimed limitations “the electrically conductive connection configured to mitigate electromagnetic lossy mode resonance of the antenna”.
The examiner, however, disagrees.
Rothkopf discloses when the mobile device operates in the folded state, the first plate and the second plate are conductively coupled with each other via the first contacting structure.  According to the present specification of the instant application, when the first plate and the second plate are conductively coupled with each other via the first contacting structure it will substantially protect the antenna from potential electromagnetic lossy mode resonance (see the specification of the instant application, specification, paragraph [0055]).  Therefore, Rothkopf inherently discloses the claimed limitations with the broadest reasonable interpretation.
For the foregoing reasons, the examiner contends that the rejections to the claims are proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 





	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NGUYEN T VO/Primary Examiner, Art Unit 2646